Inge uiam, First Judge. —
None of tbe grounds, stated in tbe notice of appeal, appear in tbe return, but arc contradicted by it. We can never suffer a return to be impeached by affidavit. If tbe return is erroneous, it must be corrected by motion *277to the court. On the appeal we are governed by the statements contained therein.
The justice states that he orally communicated to the party the complaint, and offered to permit him to cross-examine the witness, but that the defendant refused and left the court.
If the facts sworn to by the appellant had been returned by the justice as occurring on the trial, the judgment could not be sustained, but we are concluded by the return.
Judgment affirmed.